The opinion of the court was delivered, at the circuit session in September, by
Bennett, J.
We do not see any good reason why the judgment of the county court should not be affirmed.
The defendant proposed to the plaintiff, when he was seventeen years of age, that if he would return and live with him until he was twenty-one years of age, he, the defendant, would give him one hundred dollars, or such sum as three men, selected by him, should say he ought to have, at his election when he became of age, The case does not show that the plaintiff accepted of either proposition at the time, although in about four weeks after he did return to the defendants and remained with him until he was twenty-one years age. The inference might have been drawn by the county court that the proposition of the defendant was then accepted and acted upon by both parties. All proper intendments will be made in favor of the correctness of the judgment below.
When the plaintiff became twenty-one years of age, his father gave him this claim against the defendant. After this no question *412can arise as to the plaintiff’s right to sue in his own name. We are to infer that the county court found the contract was made with the son ; and his claim of the one hundred dollars is in itself an election as to which mode of compensation he would take.
Judgment affirmed.